UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

CHRIS L. LARSEN, : Case No. 3:19-cv-79

Plaintiff, : District Judge Walter H. Rice

: Magistrate Judge Sharon L. Ovington
vs. :

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

This social security case is presently before the Court on the parties’ Joint Motion
to Remand. (Doc. #10). The parties move for the entry of a judgment reversing the
Commissioner’s decision under sentence four of 42 U.S.C. § 405(g), with remand of the
cause to the Commissioner for further administrative proceedings. Upon remand, the
Appeals Council will vacate all findings in the Administrative Law Judge’s decision.
The Commissioner will develop the administrative record as necessary to determine
whether Plaintiff is disabled within the meaning of the Social Security Act, hold a new
hearing, and then issue a new decision.

IT IS THEREFORE ORDERED THAT:

1. The parties’ Joint Motion to Remand (Doc. #10) is
ACCEPTED;

2. The Clerk of Court is directed to enter Judgment in Plaintiff's
favor under Fed. R. Civ. P. 58;
3, This matter is REMANDED to the Social Security
Administration, pursuant to sentence four of 42 U.S.C. §
405(g), for further consideration consistent with this Decision
and Entry and the parties’ motion; and

4, The case is terminated on the docket of this Court.

IT IS SO ORDERED.

go
4

Date: _16-10-(9 i
Walter H. Rice
United States District Judge

 
